Citation Nr: 1750585	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1986 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In July 2015, the Board remanded the claim for evidentiary development.

The Board has restyled the issue on the front page of this decision, to encompass the issue being addressed on appeal, where the issue is one of disbursement of VA funds, and not the entitlement to benefits, which has already been previously favorably decided.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that the record is sufficient to decide the Veteran's claim.

Under the law, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a) (2017).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations should be based upon all the evidence of record, and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

The Veteran is in receipt of a 100-percent rating for service-connected bipolar disorder, manic type.  As a matter of procedural history, the Board notes that the Veteran previously appealed a finding of incompetency, and her claim was granted in August 2011.  Thereafter, VA treatment notes reflect that she was not compliant with her medication and was "actively psychotic."  See Addendum, VA Psychiatrist P.F. (December 2011).  A finding of incompetency was proposed and effectuated in May 2012.

In October 2015, the Veteran underwent a VA examination pursuant to the Board's July 2015 remand directives.  The report indicates that the examiner reviewed the Veteran's medical history and concluded that it was "less likely as not" that she was capable of managing her financial affairs.  On review, the Board notes that there is a multitude of conflicting evidence concerning the Veteran's competency.  See, e.g., VA Mental Disorders Examination (July 2011) (finding the Veteran competent); Addendum, VA Psychiatrist P.F. (August 2011) (opining that the Veteran "LACKS the mental capacity to manage her own affairs").  As the October 2015 opinion does not constitute a "definite expression regarding the question" of competency, and given that more than two years have passed since the Veteran's most recent examination, the Board finds that a new VA examination is needed to clarify whether the Veteran is competent.  See 38 C.F.R. § 3.327, 3.353(b), (c).

Furthermore, the record reflects that the Veteran receives ongoing treatment at VA medical facilities; however, the last VA treatment note in the file is dated in November 2015.  On remand, any outstanding VA records should be associated with the claims file.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from November 2015 to the present.

2.  Then, schedule the Veteran for a VA examination with an appropriate specialist.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

After reviewing the entire record, the examiner is asked to provide an opinion as to whether the Veteran lacks the mental capacity to contract or to manage her own affairs, including disbursement of funds without limitation.  The examiner must state a rationale for all opinions rendered and provide an explanation if he or she is unable to render an opinion without resorting to speculation.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

The examiner's opinion regarding the Veteran's claim should constitute a "definite expression" on the question of competency.  Language such as "at least as likely as not" or "less likely than not" SHOULD BE AVOIDED.

The examiner should specifically review the VA Mental Disorders Examination (July 2011) (finding the Veteran competent) and Addendum, VA Psychiatrist P.F. (August 2011) (opining that the Veteran lacks the mental capacity to manage her own affairs), and reconcile these findings within her/his definite expression.

3.  The AOJ/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ/RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing all indicated development, the AOJ should readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

